                            2:20-cv-02318-JES # 4       Page 1 of 5
                                                                                                E-FILED
                                                               Tuesday, 08 December, 2020 08:49:24 AM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

TERRY L. JACKSON, JR.                              )
  Plaintiff,                                       )
                                                   )
   vs.                                             ) Case No. 20-2318
                                                   )
VERMILION COUNTY OFFICERS,                         )
  Defendants.                                      )

                                   MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         The pro se Plaintiff submitted a letter which was filed as a complaint. See Bahler v

Lopez, 2007 WL 1375924 (7th Cir. May 10, 2007)(clerk may not refuse pro se plaintiff’s

initial submission, a letter, for failing to follow Fed.R.Civ.P 8). Plaintiff was advised if

he wished to pursue a federal lawsuit, he must either pay the filing fee in full or file a

motion to proceed in forma pauperis (IFP). See November 13, 2020 Text Order. Plaintiff

has responded with a motion to proceed IFP. [3].

         While Plaintiff’s claims involve Vermillion County Officers, Plaintiff is not

incarcerated and therefore the Prison Litigation Reform Act does not apply to his

claims. See 28 U.S.C. §1915(c). However, since Plaintiff is seeking leave to proceed IFP,

28 U.S.C. §1915(e)(2)(B)(ii) requires the Court to dismiss any action at any time if the

Court finds the complaint fails to state a claim. “Factual allegations must be enough to

raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). In other words, there must be “enough facts to state a claim to relief that

is plausible on its face.” Id. at 570.

                                               1
                          2:20-cv-02318-JES # 4       Page 2 of 5




       Plaintiff’s complaint is a paragraph which states he was assaulted by Vermillion

County Officers on July 16, 2020 and suffered serious injuries. Plaintiff says there

should be a video recording to support his claims, but he does not currently know the

names of the officers. Plaintiff also states there are pictures and hospital records to

support his allegations. Plaintiff further claims the attack was in retaliation for another

lawsuit. Finally, Plaintiff says he was assaulted by more deputies at a Champaign

hospital.

       Plaintiff may be able to proceed with claims alleging excessive force and

retaliation, but he must provide more information to put the Defendants on proper

notice of his allegations. See Fed.R.Civ.P. 8. In addition, since Plaintiff does not know

the name of any Defendant, it is particularly important that he provide information to

assist in identifying the correct individuals both with additional information concerning

his allegations and the specific individuals involved.

       For instance, Plaintiff claims officers used excessive force against him on July 16,

2020. If Plaintiff now knows the name of any individual involved, he should provide

this information. Otherwise, Plaintiff should state when, where, and how the excessive

force was used. Did the assault occur during an arrest and if so, what was the location

and time frame? Did the assault occur in the jail and if so, what was the location and

time frame? Approximately how many people were involved in the assault? Were

there any interactions before the assault or what led to the incident? Can Plaintiff

provide a description of any of the individuals involved? What happened during the



                                             2
                           2:20-cv-02318-JES # 4        Page 3 of 5




assault? Also, Plaintiff says he suffered injuries, but he has failed to provide any

information about the specific injuries suffered.

       If Plaintiff is claiming two separate incidents of excessive force, he must provide

the same information for both allegations. Did both assaults take place on the same

day? Did both assaults involve the same deputies?

       Plaintiff may also state a First Amendment retaliation claim by alleging he

engaged in protected activity, he suffered retaliation as a result, and the defendant

retaliated in a manner likely to deter future First Amendment activity. Bridges v. Gilbert,

557 F.3d 541, 546 (7th Cir. 2009). Filing a lawsuit against prison or jail officials is a

protected activity. See Lewis v. Casey, 518 U.S. 343, 350 (1996); Lekas v. Briley, 405 F.3d

602, 614 (7th Cir.2005). However, Plaintiff should state when he filed his previous

lawsuit and who it was filed against. In other words, was Plaintiff’s lawsuit filed

against Vermillion County officers and if so, when was it filed?

       The Court will allow Plaintiff additional time to file an amended complaint in

compliance with this order. Plaintiff’s amended complaint must stand complete on its

own, include all claims against all Defendants, and must not refer to the original

complaint. Plaintiff MUST follow the directions in this order and provide the

information required. In addition, the Court will provide the Plaintiff with a blank

complaint form which he should use to assist in clarifying his claims and Defendants.

       The Court will also dismiss Plaintiff’s IFP since he has not yet articulated a

federal claim. Plaintiff will be given leave to renew his motion, but Plaintiff is

admonished he must provide complete information concerning any income received.

                                               3
                   2:20-cv-02318-JES # 4        Page 4 of 5




IT IS THEREFORE ORDERED:

1) Plaintiff’s complaint is dismissed as a violation of Rule 8 of the Federal Rules

of Civil Procedure and for failure to state a claim upon which relief can be

granted pursuant to 28 U.S.C. §1915A. Consequently, Plaintiff’s motion to

proceed in forma pauperis is also denied. [3]

2) Plaintiff must file an amended complaint in compliance with this order within

21 days or on or before December 30, 2020. Plaintiff is admonished if he fails to

file an amended complaint by the deadline or fails to follow the Court’s

directions, his case will be dismissed without prejudice. The Clerk is to provide

Plaintiff with a complaint for to assist him.

3) The Clerk is also to provide Plaintiff with a new IFP form. Plaintiff is

reminded he must identify any income he receives. Plaintiff must refile his

completed IFP application within 21 days or on or before December 30, 2020.

4) The Clerk is also directed to reset the internal merit review deadline within 30

days of this order.

5) Plaintiff is reminded he must IMMEDIATELY notify the Court in writing of

any change in his mailing address or telephone number. Failure to provide this

information will result in the dismissal of his lawsuit.




                                      4
                      2:20-cv-02318-JES # 4   Page 5 of 5




ENTERED this 8th day of December, 2020.




                               s/ James E. Shadid
                 ____________________________________________
                              JAMES E. SHADID
                       UNITED STATES DISTRICT JUDGE




                                          5
